Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of Species M.I.: claims 1-4, 6-20, in the “Response to Election / Restriction Filed - 05/16/2022”, is acknowledged. This office action considers claims 1-4, 6-20, in “Claims - 11/25/2020”, pending for prosecution, of which claim 5 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tawada (US 20100024862 A1 – hereinafter Tawada) in view of Kapur et al. (US 20160049540 A1 – hereinafter Kapur) in further view of Kawahara et al. (US 20190056653 A1 – hereinafter Kawahara).
	Regarding Claim 1, Tawada teaches a glass wafer for a semiconductor device (see the entire document; Fig. 3 along with Fig. 2; specifically, [0037]-[0069], and as cited below), comprising:

    PNG
    media_image1.png
    338
    289
    media_image1.png
    Greyscale

Tawada – Fig. 3
a glass substrate ({11, 121, 122}; Fig. 3; [0037] – “….. so that the transparent insulating substrate 11 is preferably as transparent as possible in order to allow more solar light to be transmitted and to be absorbed into an amorphous or crystalline photoelectric conversion unit. As a material thereof, a glass plate”) comprising: a top surface (top surface of {11, 121, 122}), a bottom surface (bottom surface of {11, 121, 122}) opposing the top surface, and an edge surface between the top surface and the bottom surface (left and right edges of {11, 121, 122});
a first coating (21) disposed atop the glass substrate, wherein the first coating is a doped crystalline silicon coating ([0045] – “a one-conductivity type layer 21”; [0069] – “one-conductivity type layer 21 of p-type microcrystalline silicon” – that is doped); and 
a second coating (22) having one or more layers disposed atop the glass substrate, wherein the second coating comprises a silicon containing coating ([0045] – “a crystalline silicon based thin film is made to be the intrinsic crystalline semiconductor layer 22”), 
But, Tawada as applied above does not expressly disclose the first coating having a sheet-resistance of 100 to 1,000,000 ohm per square and wherein the glass wafer has an average transmittance (T) of less than 50% over an entire wavelength range of 400 nm to 1000 nm.
However, it is well known in the art to have a silicon layer having a sheet-resistance of 100 to 1,000,000 ohm per square as is also taught by Kapur (Kapur “p-type silicon down to 180 ohms/sq sheet resistance may be used” – [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the first coating having a sheet-resistance of 100 to 1,000,000 ohm per square taught by Kapur into Tawada.
The ordinary artisan would have been motivated to integrate Kapur structure into Tawada structure in the manner set forth above for, at least, this integration will provide excellent contact to the p-type silicon layer – Kapur – [0062].
But, the combination of Tawada and Kapur does not expressly disclose wherein the glass wafer has an average transmittance (T) of less than 50% over an entire wavelength range of 400 nm to 1000 nm.
However, in a related art, Kawahara teaches a glass wafer having an average transmittance (T) of less than 50% over an entire wavelength range of 400 nm to 1000 nm (Kawahara Fig. 2 shows transmittances of 7 cases – all of whom are less than 50% over wavelength range 400 nm to 1000 nm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a glass wafer having an average transmittance (T) of less than 50% over an entire wavelength range of 400 nm to 1000 nm as is taught by Kawahara into the combination of Tawada and Kapur.
The ordinary artisan would have been motivated to integrate Kawahara structure into Tawada and Kapur structure in the manner set forth above for, at least, this integration will provide a reflective mask with light transmittance over the wavelength range of 400 nm to 800 nm is high; a sheet resistance value is low – Kawahara – [0015].
Regarding Claim 2, the combination of Tawada, Kapur and Kawahara teaches claim 1 from which claim 2 depends.
But, Tawada does not expressly disclose wherein a transmittance at every wavelength in the wavelength range is less than 50%.  
However, Kawahara teaches wherein a transmittance at every wavelength in the wavelength range is less than 50% (Kawahara Fig. 2 shows transmittances of 7 cases – all of whom are less than 50% over wavelength range 400 nm to 1000 nm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a glass wafer having an average transmittance (T) of less than 50% over an entire wavelength range of 400 nm to 1000 nm as is taught by Kawahara into the combination of Tawada and Kapur.
The ordinary artisan would have been motivated to integrate Kawahara structure into Tawada and Kapur structure in the manner set forth above for, at least, this integration will provide a reflective mask with light transmittance over the wavelength range of 400 nm to 800 nm is high; a sheet resistance value is low – Kawahara – [0015].
Regarding Claim 3, the combination of Tawada, Kapur and Kawahara teaches claim 1 from which claim 3 depends.
But, Tawada does not expressly disclose wherein the glass wafer has a transmittance (T) of less than 30% over an entire wavelength range of 400 nm to 1000 nm.  
However, Kawahara teaches wherein a transmittance at every wavelength in the wavelength range is less than 30% (Kawahara Fig. 2 shows transmittances of 7 cases – all of whom are less than 30% over wavelength range 400 nm to 1000 nm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a glass wafer having an average transmittance (T) of less than 30% over an entire wavelength range of 400 nm to 1000 nm as is taught by Kawahara into the combination of Tawada and Kapur.
The ordinary artisan would have been motivated to integrate Kawahara structure into Tawada and Kapur structure in the manner set forth above for, at least, this integration will provide a reflective mask with light transmittance over the wavelength range of 400 nm to 800 nm is high; a sheet resistance value is low – Kawahara – [0015].
Regarding Claim 4, the combination of Tawada, Kapur and Kawahara teaches the glass wafer of claim 1, wherein the first coating (Tawada 21, Fig. 3) is disposed directly atop the top surface of the glass substrate ({11, 121, 122}) and the second coating (22) is disposed directly atop the first coating (21).  
Regarding Claim 6, the combination of Tawada, Kapur and Kawahara teaches the glass wafer of claim 1, wherein the doped crystalline silicon coating is one of a phosphorus-doped crystalline silicon, a boron-doped crystalline silicon, or an arsenic doped- crystalline silicon (Tawada – [0045] – “a p-type microcrystalline silicon based layer doped with boron”).  
Regarding Claim 7, the combination of Tawada, Kapur and Kawahara teaches the glass wafer of claim 1, wherein the second coating (22) comprises: a layer of undoped amorphous silicon (Tawada [0046] – “However, each of these layers is not limited to the above, so that, for example, an amorphous silicon based film can be used as the p-type layer”).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tawada in view of Kapur and Kawahara and in further view of Nakajima et al. (US 20020014626 A1 – hereinafter Nakajima).
Regarding Claim 9, the combination of Tawada, Kapur and Kawahara teaches claim 1 from which claim 9 depends.
But, the combination does not expressly disclose further comprising a passivation coating atop the top surface, bottom surface, and edge surface of the glass substrate, wherein the passivation coating is one of SiN, SiO2, or SiON.
In a related art, Nakajima the glass substrate 101 is surrounded by the silicon oxide film 102 (Nakajima Fig. 1E – [0084] – “glass substrate 101 is surrounded by the silicon oxide film 102”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a passivation coating atop the top surface, bottom surface, and edge surface of the glass substrate, wherein the passivation coating is one of SiN, SiO2, or SiON as is taught by Nakajima into the combination of Tawada, Kapur and Kawahara.
The ordinary artisan would have been motivated to integrate Nakajima structure into Tawada, Kapur and Kawahara structure in the manner set forth above for, at least, this integration will protect the glass substrate from damage as is well known in the art.

Claims 10-11, 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Tawada in view of Kawahara.
Regarding Claim 10, Tawada teaches a glass wafer for a semiconductor device (see the entire document; Fig. 3 along with Fig. 2; specifically, [0037]-[0069], and as cited below), comprising:
a glass substrate ({11, 121, 122}; Fig. 3; [0037] – “….. so that the transparent insulating substrate 11 is preferably as transparent as possible in order to allow more solar light to be transmitted and to be absorbed into an amorphous or crystalline photoelectric conversion unit. As a material thereof, a glass plate”) comprising: a top surface (top surface of {11, 121, 122}), a bottom surface (bottom surface of {11, 121, 122}) opposing the top surface, and an edge surface between the top surface and the bottom surface (left and right edges of {11, 121, 122}); and 
a coating having one or more layers ({21, 22}) disposed atop the glass wafer {11, 121, 122}, wherein the coating comprises a silicon containing coating ([0045] – “a one-conductivity type layer 21”; [0069] – “one-conductivity type layer 21 of p-type microcrystalline silicon”).
But, Tawada does not expressly disclose wherein the glass wafer has an average transmittance (T) of less than 50% over an entire wavelength range of 400 nm to 1000 nm.  
However, in a related art, Kawahara teaches a glass wafer having an average transmittance (T) of less than 50% over an entire wavelength range of 400 nm to 1000 nm (Kawahara Fig. 2 shows transmittances of 7 cases – all of whom are less than 50% over wavelength range 400 nm to 1000 nm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a glass wafer having an average transmittance (T) of less than 50% over an entire wavelength range of 400 nm to 1000 nm as is taught by Kawahara into Tawada.
The ordinary artisan would have been motivated to integrate Kawahara structure into Tawada structure in the manner set forth above for, at least, this integration will provide a reflective mask with ight transmittance over the wavelength range of 400 nm to 800 nm is high; a sheet resistance value is low – Kawahara – [0015].
Regarding Claim 11, the combination of Tawada and Kawahara teaches the glass wafer of claim 10, wherein the coating ({21, 22}) covers  an entire top surface of the glass substrate ({11, 121, 122}).
  Regarding Claim 13, the combination of Tawada and Kawahara teaches claim 10 from which claim 13 depends.
But, Tawada does not expressly disclose wherein a transmittance at every wavelength in the wavelength range is less than 50%.  
However, Kawahara teaches wherein a transmittance at every wavelength in the wavelength range is less than 50% (Kawahara Fig. 2 shows transmittances of 7 cases – all of whom are less than 50% over wavelength range 400 nm to 1000 nm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a glass wafer having an average transmittance (T) of less than 50% over an entire wavelength range of 400 nm to 1000 nm as is taught by Kawahara into the combination of Tawada.
The ordinary artisan would have been motivated to integrate Kawahara structure into Tawada structure in the manner set forth above for, at least, this integration will provide a reflective mask with ight transmittance over the wavelength range of 400 nm to 800 nm is high; a sheet resistance value is low – Kawahara – [0015].
Regarding Claim 14, the combination of Tawada and Kawahara teaches claim 10 from which claim 14 depends.
But, Tawada does not expressly disclose wherein the glass wafer has an average transmittance (T) of less than 30% over an entire wavelength range of 400 nm to 1000nm.  
However, Kawahara teaches wherein a transmittance at every wavelength in the wavelength range is less than 30% (Kawahara Fig. 2 shows transmittances of 7 cases – all of whom are less than 30% over wavelength range 400 nm to 1000 nm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a glass wafer having an average transmittance (T) of less than 30% over an entire wavelength range of 400 nm to 1000 nm as is taught by Kawahara into the combination of Tawada.
The ordinary artisan would have been motivated to integrate Kawahara structure into Tawada structure in the manner set forth above for, at least, this integration will provide a reflective mask with light transmittance over the wavelength range of 400 nm to 800 nm is high; a sheet resistance value is low – Kawahara – [0015].
Regarding Claim 15, the combination of Tawada and Kawahara teaches the glass wafer of claim 10, wherein the coating comprises: a layer of undoped amorphous silicon (Tawada [0046] – “However, each of these layers is not limited to the above, so that, for example, an amorphous silicon based film can be used as the p-type layer”).  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tawada in view of Kawahara and in further view of Nakajima.
Regarding Claim 17, the combination of Tawada and Kawahara teaches claim 10 from which claim 17 depends.
But, the combination does not expressly disclose further comprising a passivation coating atop the top surface, bottom surface, and edge surface of the glass substrate.  
In a related art, Nakajima the glass substrate 101 is surrounded by the silicon oxide film 102 (Nakajima Fig. 1E – [0084] – “glass substrate 101 is surrounded by the silicon oxide film 102”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a passivation coating atop the top surface, bottom surface, and edge surface of the glass substrate, wherein the passivation coating is one of SiN, SiO2, or SiON as is taught by Nakajima into the combination of Tawadaand Kawahara.
The ordinary artisan would have been motivated to integrate Nakajima structure into Tawada and Kawahara structure in the manner set forth above for, at least, this integration will protect the glass substrate from damage as is well known in the art.
Regarding Claim 18, the combination of Tawada, Kawahara and Nakajima teaches claim 17 from which claim 18 depends.
But, Tawada does not expressly disclose wherein the passivation coating is one of SiN, SiO2, or SiON.  
In a related art, Nakajima the glass substrate 101 is surrounded by the silicon oxide film 102 (Nakajima Fig. 1E – [0084] – “glass substrate 101 is surrounded by the silicon oxide film 102”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a passivation coating atop the top surface, bottom surface, and edge surface of the glass substrate, wherein the passivation coating is one of SiN, SiO2, or SiON as is taught by Nakajima into the combination of Tawada and Kawahara.
The ordinary artisan would have been motivated to integrate Nakajima structure into Tawada and Kawahara structure in the manner set forth above for, at least, this integration will protect the glass substrate from damage as is well known in the art.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tawada in view of Kawahara and in further view of Matsumoto et al. (US 20110309467 A1 – hereinafter Matsumoto).
Regarding Claim 12, the combination of Tawada and Kawahara teaches the glass wafer of claim 10 from which claim 12 depends.
But, the combination does not expressly disclose wherein the coating covers a portion of the top surface of the glass substrate from the edge surface to a radial distance 2 mm toward a center of the top surface.
However, Matsumoto teaches disposing a silicon containing element 25a on a flattened glass substrate surface 10a. Fig. 1C of Matsumoto shows 25a does not cover the entire surface of substrate 10a, rather there is a gap on the substrate from its left and right edges.
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result-effective variable of disposition of a silicon containing layer on a glass surface (result-effective at least insofar as the disposition of a silicon affects bonding) to arrive at the claimed limitation in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tawada in view of Shishido et al. (US 20190064651 A1 – hereinafter Shishido).
Regarding Claim 19, Tawada teaches a glass wafer for a semiconductor device (see the entire document; Fig. 3 along with Fig. 2; specifically, [0037]-[0069], and as cited below), comprising:
a glass substrate ({11, 121, 122}; Fig. 3; [0037] – “….. so that the transparent insulating substrate 11 is preferably as transparent as possible in order to allow more solar light to be transmitted and to be absorbed into an amorphous or crystalline photoelectric conversion unit. As a material thereof, a glass plate”) comprising: a top surface (top surface of {11, 121, 122}), a bottom surface (bottom surface of {11, 121, 122}) opposing the top surface, and an edge surface between the top surface and the bottom surface (left and right edges of {11, 121, 122}); and 
a silicon containing coating ({21, 22} - ([0045] – “a one-conductivity type layer 21”; [0069] – “one-conductivity type layer 21 of p-type microcrystalline silicon”; ([0045] – “a crystalline silicon based thin film is made to be the intrinsic crystalline semiconductor layer 22”) disposed on the glass substrate ({11, 121, 122}), wherein the silicon containing coating comprises at least two silicon containing layers (21 and 22).
But, Tawada as applied above does not expressly disclose wherein a difference in the refractive index values of adjacent layers is greater than 0.5.  
In a related art, Shishido teaches wherein a difference in the refractive index values of adjacent layers is greater than 0.5 of two silicon containing layers (Shishido – [0066] – “Refractive index n of the lower layer 21 is preferably 1.00” and [0067] - “refractive index n of the upper layer 22 is preferably 2.65”. Therefore the difference is greater than 0.5. See [0053] and [0054] for the layers being formed of silicon).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a difference in the refractive index values of adjacent layers is greater than 0.5. as is taught by Shishido into the combination of Tawada.
The ordinary artisan would have been motivated to integrate Shishido structure into Tawada structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate two silicon containing layers wherein the difference of refractive index is more than 0.5 in order to ensure optical properties of a phase shift film – Shishido – [0066].
Allowable Subject Matter
       Claims 8, 16, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 8: wherein the second coating comprises: a layer of silicon nitride, a layer of undoped amorphous silicon, and a layer of silicon dioxide, wherein the layer of silicon nitride is disposed atop the layer of undoped amorphous silicon, wherein the layer of undoped amorphous silicon is disposed atop the layer of silicon dioxide, and wherein the layer of silicon dioxide is atop the doped crystalline silicon coating.
Regarding claim 16: wherein the coating comprises: a layer of silicon nitride, a layer of undoped amorphous silicon, and a layer of silicon dioxide, wherein the layer of silicon nitride is disposed atop the layer of undoped amorphous silicon, wherein the layer of undoped amorphous silicon is disposed atop the layer of silicon dioxide
Regarding claim 20: wherein the coating comprises: a layer of silicon nitride, a layer of undoped amorphous silicon, a layer of silicon dioxide, and a phosphorus-doped crystalline silicon layer, wherein the layer of silicon nitride is disposed atop the layer of undoped amorphous silicon, wherein the layer of undoped amorphous silicon is disposed atop the layer of silicon dioxide, wherein the layer of silicon dioxide is disposed atop the phosphorus-doped crystalline silicon layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898